El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
En una acción fundada en dos pagarés, los demandados apelan do una sentencia adversa y alegan que la corte inferior cometió error al estimar que la demanda aducía hechos determinantes de una causa de acción, al estimar que la de-mandante tenía capacidad legal para reclamar el importe de uno de los pagarés, al estimar probado que la. demandante es dueña de dicho pagaré, y al condenar a los demandados al pago de intereses sobre intereses.
La teoría de los apelantes y los hechos envueltos, en lo que no se desprende de lo que aparece a continuación, no exi-gen una relación independiente.
El artículo 461 del Código de Comercio dispone que: “La propiedad de las letras de cambio se transferirá por endoso.” El 462 especifica lo que el endoso debe contener. El 533 provee que: “Los endosos de las libranzas y pagarés a la *243orden deberán extenderse con la misma expresión que los de las letras de cambio.”
Ninguno de estos artículos prohíbe la cesión formal de un pagaré, como parte del activo de una sociedad mercan-til, al disolverse ésta y organizarse su sucesor, en un docu-mento público acompañada de la entrega material del mismo, sin endoso. Cuando tal sucesor, cesionario y tenedor del pa-garé así cedido lo presenta e identifica debidamente durante el juicio, la propiedad del mismo ha sido establecida.
No hallamos ninguna indicación muy satisfactoria de que el juez sentenciador intentó incluir intereses sobre intereses, pero la fraseología de la sentencia será modificada a fin de evitar la posibilidad de que haya un mal entendido, y así mo-dificada se confirma.
El Juez Asociado Sr. Texidor no intervino.